Order entered May 12, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00355-CV

                                    ERIC DRAKE, Appellant

                                                 V.

                           STEPHEN WALKER ET AL., Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-06774-D

                                             ORDER
       Before the Court are appellant’s (1) May 5, 2014 “responses to the Court’s May 2, 2014

order concerning audio tape recordings of the January 6, 2014 hearing on appellant’s Eric

Drake’s indigency” and (2) May 9, 2014 “objection to consolidation and motion for rehearing on

William Tapscott’s recusal hearing pursuant to TRAP 34.6(f).”           We construe the May 5th

response as a motion for reconsideration of our May 2, 2014 order and DENY the motion. To

the extent appellant requests in his May 9th motion that the Court rescind its May 7, 2014 order

consolidating appellate cause number 05-14-00478-CV, his appeal of the trial court’s order

denying his motion to recuse, into this appeal of the trial court’s order dismissing his suit against

appellees, we DENY the request. We further DENY appellant’s requests in his May 9th motion

that the Court submit “the dispute” over the reporter’s record of the January 6, 2014 hearing to
the trial court and accept his “finished” and “bounded” brief on the merits addressing the trial

court’s order denying his motion to recuse or, in the alternative, allow him to exceed the word

limit for briefs. On our own motion, though, we GRANT appellant additional time to file a

combined brief addressing the two appealed trial court orders. Appellant shall file the combined

brief no later than June 6, 2014.


                                                   /s/     ADA BROWN
                                                           JUSTICE